Case 19-50104-gs Doc65_ Entered 01/07/20 14:14:35 Page 1 of 12

Notes to Operating Report for the following cases:
Dora Dog, LLC 19-50103-gs
Dog Blue Properties, LLC 19-50104-gs

Brandy Boy Properties, LLC 19-50105-gs

475 Channel Road, LLC 19-50106-gs
Park Road, LLC 19-50108-gs
140 Mason Circle, LLC 19-50109-gs

The Federal Government, through the Assistant U.S. Attorney’s (“AUSA”) office and the Federal Bureau
of Investigation (“FBI”) seized all known records of the above debtor's in addition to all known cash on
December 18, 2018.

Records were represented to be in FBI custody in Kentucky.
Cash is represented to be in the custody of the AUSA.
It is unclear as to the status of the financial records at this time.

The computer server has been returned to, and secured by, the Trustee but does not contain all needed
records.

This case was filed as a Chapter 11 case on January 30, 2019.

Subsequent to the filing of the Chapter 11, 2 forfeiture actions were filed by the AUSA claiming title to
most of the properties included in the above Bankruptcy Estates.

The Chapter 11 case was converted to Chapter 7 on March 22, 2019.
Between January 30, 2019 and March 22, 2019, there are limited financial records.

Some mail was forwarded and some payments were received, with some being months after the dates
on the checks.

Federal Marshals were assigned responsibility for maintaining all properties subject to the forfeiture
actions.

Negotiations with the AUSA regarding ownership and responsibility for the properties continued until
mid-December 2019 at which time a coordination agreement was approved by the Federal District Court
in Sacramento and the Federal Bankruptcy Court in Reno.

Limited information is available regarding the reason for payments received and no hardcopy financial
records have been turned over by the Federal Marshals or the AUSA .

Best estimates are used as to the reason for the payments.

All payments are reported in the period received.

1/7/2020 Notes to Operating Report Page | 1
Case 19-50104-gs Doc65_ Entered 01/07/20 14:14:35 Page 2 of 12

Should it be determined that there are past due rents, refunds or other accounts due, they will be
pursued.

¢

Independent insurance is being sought, properties are being inspected, utilities researched, etc....
Utilities have been shut off at a number of the properties and damage has been done.

These damages will be addressed to the extent that benefits exceed costs.

1/7/2020 Notes to Operating Report Page | 2
Case 19-50104-gs Doc65_ Entered 01/07/20 14:14:35 Page 3 of 12

UNITED STATES BANKRUPTCY COURT
DISTRICT OF NEVADA

Inre: DOG BLUE PROPERTIES, LLC Case No. 19-50104-GS

CHAPTER 7
MONTHLY OPERATING REPORT
(REAL ESTATE CASE)

 

SUMMARY OF FINANCIAL STATUS

MONTH ENDED: Apr-19 PETITION DATE: 1/30/2019 0:00
1, Debtor in possession (or trustee) hereby submits this Monthly Operating Report on the Accrual Basis of accounting (or if checked here

the Office of the U.S. Trustee or the Court has approved the Cash Basis of Accounting for the Debtor).
Dollars reportedin $1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

End of Current End of Prior As of Petition
2. Asset and Liability Structure Month Month Filing
a. Current Assets $973,013
b. Total Assets $17,380,959 $17,309,289
c. Current Liabilities $0
d. Total Liabilities $1,687,054 $1,687,054
Cumulative
3 Statement of Cash Receipts & Disbursements for Month Current Month Prior Month (Case to Date)
a. Total Receipts $72,309 $72,309
b. Total Disbursements $440 $440
c. Excess (Deficiency) of Receipts Over Disbursements (a - b) $71,870 $0 $71,870
d. Cash Balance Beginning of Month $0 $0
e. Cash Balance End of Month (c + d) $71,870 $0 $71,870
Cumulative
Current Month Prior Month (Case to Date)
4, Profit/(Loss) from the Statement of Operations $71,870 $71,870
5. Account Receivables (Pre and Post Petition) $31,668
6. Post-Petition Liabilities $0
7. Past Due Post-Petition Account Payables (over 30 days) $0
At the end of this reporting month: Yes No
8. Have any payments been made on pre-petition debt, other than payments in the X
normal course to secured creditors or lessors? (if yes, attach listing including date of
payment, amount of payment and name of payee)
9, Have any payments been made to professionals? (if yes, attach listing including date of X
payment, amount of payment and name of payee)
10. If the answer is yes to 8 or 9, were all such payments approved by the court?
11. Have any payments been made to officers, insiders, shareholders, relatives? (if yes, X
attach listing including date of payment, amount and reason for payment, and name of payee)
12. Is the estate insured for replacement cost of assets and for general liability? unk.
13. Area plan and disclosure statement on file? N/A
14. Was there any post-petition borrowing during this reporting period? X
15. Check if paid: Post-petition taxes _; U.S. Trustee Quarterly Fees; Check if filing is current for: Post-petition

tax reporting and tax returns: :

(Attach explanation, if post-petition taxes or U.S. Trustee Quarterly Fees are not paid current or if post-petition tax reporting and tax return filings
are not current.)

| declare under penalty of perjury | have reviewed the above summary and attached financial statements, and after making reasonable inquiry believe
these documents are correct.

 

Date: (Cu Py rosteo —
ResponstbteTndividual \,

Revised 1/1/98
YRUEPYWN |

Case 19-50104-gs Docé65_ Entered 01/07/20 14:14:35 Page 4 of 12

BALANCE SHEET
(Real Estate Case)
For the Month Ended —_ 4/30/2019 0:00

 

 

15
16
17
18
19

20

21
22
23
24
25
26

 

 

 

 

 

 

 

 

 

Assets
From Schedules Market Value
Current Assets
Cash and cash equivalents - unrestricted $71,870
Scheduled Cash and cash equivalents - restricted $806,400
Scheduled Accounts receivable (net) A 531,668
Prepaid expenses
Professional retainers
Other: Seized Cash $63,076
Total Current Assets $973,013
Property and Equipment (Market Value)
Scheduled Value of Real property Cc $15,459,183
Scheduled Machinery and equipment D $3,764
Scheduled Furniture and fixtures D $428,880
Scheduled Office equipment D $366
Leasehold improvements D $0
Scheduled Vehicles D $17,011
Other: D
D
D
D
D
Total Property and Equipment $15,909,204
Other Assets
Loans to shareholders
Loans to affiliates $498,741
Total Other Assets $498,741
Total Assets mee 917,380,959

 

NOTE:
Indicate the method used to estimate the market value of assets (e.g., appraisals; familiarity with comparable market
prices, etc.) and the date the value was determined.

Revised 1/1/98
29
30
31
32
33
34
35
36
37
38
39
40
41
42

43
44

45

46
47
48

49

50

51
52
53
54
35
56
57

58

39

Case 19-50104-gs Doc65_ Entered 01/07/20 14:14:35 Page 5 of 12

Liabilities and Equity
(Real Estate Case)

Liabilities From Schedules

Post-Petition
Current Liabilities

Salaries and wages

Payroll taxes

Real and personal property taxes
Income taxes

Sales taxes

Notes payable (short term)
Accounts payable (trade)

Real property lease arrearage
Personal property lease arrearage
Accrued professional fees

Current portion of long-term post-petition debt (due within 12 months)

Other:

 

 

 

Total Current Liabilities
Long-Term Post-Petition Debt, Net of Current Portion

Total Post-Petition Liabilities

Pre-Petition Liabilities (allowed amount)

Secured claims
Priority unsecured claims
General unsecured claims

Total Pre-Petition Liabilities
Total Liabilities
Equity (Deficit)

Retained Earnings/(Deficit) at time of filing

Capital Stock

Additional paid-in capital

Cumulative profit/(loss) since filing of case
Post-petition contributions/(distributions) or (draws)

 

Market value adjustment

Total Equity (Deficit)

Total Liabilities and Equity (Deficit)

7] TJ

$0

50

$0

$2,050
$0
$1,685,004

$1,687,054

$1,687,054

$15,693,905

$15,693,905

$17,380,959

Revised 1/1/98
Case 19-50104-gs Doc65_ Entered 01/07/20 14:14:35 Page 6 of 12

SCHEDULES TO THE BALANCE SHEET
(Real Estate Case)

Schedule A
Accounts Receivable and (Net) Payable

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Accounts Receivable Accounts Payable Past Due
Receivables and Payables Agings [Pre and Post Petition] [Post Petition] Post Petition Debt
0 -30 Days
31-60 Days
61-90 Days $0
91+ Days
Total accounts receivable/payable $31,668 $0
Allowance for doubtful accounts
Accounts receivable (net) $31,668
Schedule B
Inventory/Cost of Goods Sold
Not Applicable to Real Estate Cases
Schedule C
Real Property
Description Cost Market Value
Scheduled Value of 19 Properties $15,459,183 unk,
Total $15,459, 183 $0
Schedule D
Other Depreciable Assets
Description Cost Market Value
Machinery & Equipment -
Scheduled Value $3,764 unk,
Total $3,764 $0
Furniture & Fixtures -
Scheduled Value $428,880 unk.
Total $428,880 $0
Office Equipment -
Scheduled Value $366 unk.
Total $366 $0
Leasehold Improvements -
Total $0 $0
Vehicles -
Scheduled Vehicles $17,011 unk,
Total $17,011 $0

 

Revised 1/1/98
Case 19-50104-gs Doc65_ Entered 01/07/20 14:14:35 Page 7 of 12

Schedule E
Aging of Post-Petition Taxes
(As of End of the Current Reporting Period)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Taxes Payable 0-30 Days 31-60 Days 61-90 Days 91+ Days Total
Federal
Income Tax Withholding $0
FICA - Employee $0
FICA - Employer $0
Unemployment (FUTA) $0
Income $0
Other (Attach List) $0
Total Federal Taxes $0 $0 $0 $0 $0
State and Local
Income Tax Withholding $0
Unemployment (UT) $0
Disability Insurance (DI) $0
Emp). Training Tax (ETT) $0
Sales $0
Excise $0
Real property $0
Personal property $0
Income $0
Other (Attach List) $0
Total State & Local Taxes $0 $0 $0 $0 $0
Total Taxes $0 $0 $0 30 $0
Schedule F
Pre-Petition Liabilities
Claimed Allowed
List Total Claims For Each Classification - Amount Amount (b)
Secured claims (a) $2,050
Priority claims other than taxes $0
Priority tax claims $0
General unsecured claims $1,685,004

 

(a) List total amount of claims even it under secured.

(b) Estimated amount of claim to be allowed after compromise or litigation. As an example, you are a defendant in a lawsuit
alleging damage of $10,000,000 and a proof of claim is filed in that amount. You believe that you can settle the case for a claim of
$3,000,000. For Schedule F reporting purposes you should list $10,000,000 as the Claimed Amount and $3,000,000 as the Allowed

Amount.

Revised 1/1/98
Case 19-50104-gs Doc65_ Entered 01/07/20 14:14:35 Page 8 of 12

Schedule G
Rental Income Information

List the Rental Information Requested Below By Properties

 

 

 

 

 

 

 

 

 

 

 

Property 1 Property 2 Property 3 Property 4
1108 Juniper 4800 Blum Road 4800 Blum 4810 Blum
Description of Property Ave. #1 Road #3 Road #5
Scheduled Gross Rents unk. unk, unk. unk.
Less:
Vacancy Factor unk. unk. unk. unk.
Free Rent Incentives unk. unk. unk. unk.
Other Adjustments unk. unk. unk. unk,
Total Deductions unk. unk. unk, unk.
Scheduled Net Rents unk. unk. unk, unk.
Less: Rents Receivable * unk. unk. unk. unk.
Scheduled Net Rents Collected * $0 $0 $0 $0
* To be completed by cash basis reporters only.
Schedule H

Recapitulation of Funds Held at End of Month

 

 

 

 

 

Account 1 Account 2 Account 3 Account 4
Bank Union Bank
Account Type Trust
Account No. 8900
Account Purpose Trust
Balance, End of Month $71,870
Total Funds on Hand for all Accounts $71,870

Attach copies of the month end bank statement(s), reconciliation(s), and the check register(s) to the Monthly Operating Report.

Revised 1/1/98
Case 19-50104-gs Doc65_ Entered 01/07/20 14:14:35 Page 9 of 12

Schedule G
Rental Income Information

List the Rental Information Requested Below By Properties
Property 5 Property 6 Property 7 Property 8

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1062 Mohr Lane 250 Arana 1308 Villa La
Description of Property Unit C 1035 Marie Ave __ Drive Estancia
Scheduled Gross Rents unk. unk. unk. unk.
Less:
Vacancy Factor unk. unk. unk. unk,
Free Rent Incentives unk. unk. unk. unk.
Other Adjustments unk. unk. unk. unk.
Total Deductions $0 $0 $0 $0
Scheduled Net Rents unk. unk. unk. unk.
Less: Rents Receivable * unk. unk. unk. unk.
Scheduled Net Rents Collected * $0 $0 $1,650 $0
Property 9 Property 10 Property 11 Property 12
1605 Villa La 1709 Villa La 2505 VillaLa 2606 VillaLa
Description of Property Estancia Estancia Estancia Estancia
Scheduled Gross Rents unk. unk. unk. unk.
Less:
Vacancy Factor unk. unk. unk. unk,
Free Rent Incentives unk. unk, unk. unk.
Other Adjustments unk. unk, unk. unk,
Total Deductions $0 $0 $0 $0
Scheduled Net Rents unk, unk. unk. unk.

 

Less: Rents Receivable *

Scheduled Net Rents Collected * $0 $0 $0 $0

 

Revised 1/1/98
Case 19-50104-gs Docé65 Entered 01/07/20 14:14:35 Page 10 of 12

Schedule G
Rental Income Information

List the Rental Information Requested Below By Properties

Property 13 Property 14 Property 15 Property 16
2801 Villa La 3209 Villa La 2805 VillaLa 2706 VillaLa

 

 

 

 

 

 

 

 

 

Description of Property Estancia Estancia Estancia Estancia
Scheduled Gross Rents unk. unk. unk. unk.
Less:

Vacancy Factor unk. unk. unk. unk.

1308 Villa La Estancia unk. unk. unk. unk.

Other Adjustments unk. unk. unk, unk.
Total Deductions $0 $0 $0 $0
Scheduled Net Rents unk, unk. unk. unk.
Less: Rents Receivable * unk. unk. unk. unk.
Scheduled Net Rents Collected * $0 $0 $0 $0

 

Property 17 Property 18 Property 19

 

 

 

 

 

 

 

 

 

3409 Villa La 811 Brown

Description of Property Estancia 40 Iris Lane Street TOTAL
Scheduled Gross Rents unk. unk. unk.
Less:

Vacancy Factor unk. unk. unk.

Free Rent Incentives unk. unk. unk.

Other Adjustments unk. unk, unk.
Total Deductions $0 $0 $0
Scheduled Net Rents unk. unk. unk.
Less: Rents Receivable *
Scheduled Net Rents Collected * $0 $0 $1,900 $3,550

 

Revised 1/1/98
m—em SO CON] A Oh Ph Ww he

_ ©

—_
we

13
14
15
16
17

18
19

20
21
22
23
24
25
26

27
28
29
30
31
32
33
34
35
36

37

38

39

40

Case 19-50104-gs Docé65 Entered 01/07/20 14:14:35 Page 11 of 12
STATEMENT OF CASH RECEIPTS AND DISBURSEMENTS

Increase/(Decrease) in Cash and Cash Equivalents
For the Month Ended 4/30/2019 0:00

Actual

Current Month
Cash Receipts

Rent/Leases Collected $3,550
Cash Received from Sales
Interest Received
Borrowings
Funds from Shareholders, Partners, or Other Insiders
Capital Contributions

Initial Deposit - detail not available $68,759

 

 

 

 

 

Total Cash Receipts $72,309

Cash Disbursements

Selling
Administrative $440
Capital Expenditures
Principal Payments on Debt
Interest Paid
Rent/Lease:
Personal Property
Real Property
Amount Paid to Owner(s)/Officer(s)
Salaries
Draws
Commissions/Royalties
Expense Reimbursements
Other
Salaries/Commissions (less employee withholding)
Management Fees
Taxes:
Employee Withholding
Employer Payroll Taxes
Real Property Taxes
Other Taxes
Other Cash Outflows:

 

 

 

 

 

Total Cash Disbursements: $440
Net Increase (Decrease) in Cash $71,870
Cash Balance, Beginning of Period

Cash Balance, End of Period $71,870

Cumulative

(Case to Date)

$3,550

$68,759

$72,309

$440

$440
$71,870

$71,870

Revised 1/1/98
; Caseslp£PEM-ENT Doc 65 Entered 01/07/20 14:14:25 1Bage 12 of 12
Us UnionBank: BANKRUPTCY ESTATE OF
Statument Numb@RA 900
4/3/19 - 4/30/19

OF ACCOUNTS
UNION BANK
TRUSTEE SERVICES 0213

POST OFFICE BOX S13840
LOS ANGELES CA 90051-3840

CY30M 1 MOOCCO

BANKRUPTCY ESTATE OF

DOG BLUE PROPERTIES LLC, DEBTOR
W DONALD GIESEKE, TRUSTEE

CASE #19-50104

18124 WEDGE PKWAY SUITE 518
RENO NV 89511

ANALYZED BUSINESS CHECKING SUMMARY
Days in statement period: 28

Beginning balance on 4/3 $
Total Credits

Deposits ( 3 | 72,309.21
Total Debits

Checks paid (1) 439.69

Ending Balance on 4/30

CREDITS

Danesits

0.00
72,309.21

-439.69

71,869.52

Customer Inquiries
800.669.8661

Thank you for banking with us

since 2019

Account Numbe QR 900
